



 
Capitol Federal Financial
 
 
Exhibit 10.8
 
 
Named Executive Officer Salary and Bonus Arrangements
 
 
Base Salaries
 
 
The base salaries, effective July 7, 2007, for the executive officers (the
"named executive officers") of Capitol Federal Financial who will be named in
the compensation table that appears in the Company's annual meeting proxy
statement for the fiscal year ended September 30, 2007 are as follows:
 
Name and Title
Base Salary
   
John B. Dicus
President and Chief Executive Officer
$489,000
 
 
John C. Dicus
Chairman of the Board
$412,000
   
R. Joe Aleshire
Executive Vice President
$214,000
 
 
Larry K. Brubaker
Executive Vice President
$214,000
   
Kent G. Townsend
Chief Financial Officer
$210,000



Bonus Plans
On December 12, 2005, the Compensation Committee of the Company’s board of
directors approved a short-term performance cash bonus plan.  The plan was filed
on December 14, 2005 as Exhibit 10.10 to the Annual Report on Form 10-K for the
fiscal year ended September 30, 2005.  The plan will expire following the
payment of bonuses for fiscal 2011.  The short-term performance plan provides
for annual bonus awards, as a percentage of base salary, to selected management
personnel based on the achievement of pre-established corporate and individual
performance criteria.  Awards, if any, are typically made in January for the
fiscal year ended the preceding September 30th.


The corporate performance criteria under the short-term performance plan are
comprised of targeted levels of the Company’s return on average equity, basic
earnings per share and efficiency ratio.  For each executive officer named
below, 90% of his award will continue to be based on the attainment of corporate
performance goals, with the remainder based on his achievement of individual
performance objectives.


Under the short-term performance plan, the maximum potential annual bonus awards
for the executive officers whom the Company believes are likely to be named in
the summary compensation table in the Company’s proxy statement for its annual
meeting of stockholders following the end of fiscal year 2008 are as
follows:  John C. Dicus, Chairman, 60% of base salary; John B. Dicus, President
and Chief Executive Officer, 60% of base salary; Larry K. Brubaker, Executive
Vice President for Corporate Services, 40% of base salary; Kent G. Townsend,
Executive Vice President, Chief Financial Officer and Treasurer, 40% of base
salary; and Richard J. Aleshire, Executive Vice President for Retail Operations,
40% of base salary.


--------------------------------------------------------------------------------



On December 7, 2006, the Compensation Committee of the Company’s board of
directors approved a deferred incentive bonus plan (the “DFIB”).  The DFIB was
filed on December 14, 2006 as Exhibit 10.4 to the Annual Report on Form 10-K for
the fiscal year ended September 30, 2006.  Under the DFIB, a portion of the
bonus awarded under the short-term performance plan (from $2 thousand to as much
as 50% of the award, up to a maximum of $100 thousand) to an officer eligible to
participate in the DFIB may be deferred under the DFIB for a three year
period.  The total amount of the deferred bonus, plus a 50% Company match, is
deemed to be invested in the Company’s common stock at the closing price as of
the December 31st immediately preceding the deferral date.  If the participant
is still employed at the end of the deferral period, the participant will
receive a cash payment equal to the sum of: (1) the deferred amount, (2) the
Company match, (3) the value of all dividend equivalents paid during the
deferral period on the Company common stock in which the participant is deemed
to have invested and (4) the appreciation, if any, during the deferral period on
the Company common stock in which the participant is deemed to


--------------------------------------------------------------------------------


